Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/16/2021 was received and is being considered by the examiner.

Drawings
The drawings submitted 11/21/2019 have been received and are approved by the examiner. 

Claim Status
Claims 1 has been amended to include claims 3 and 6-7, as well as new limitations regarding the plate-shaped having a seal, resulting in the cancellation of claim 3 and 6-7. Claims 1-2, 4-6, and 8 – 11 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fees et al (U.S. 10601088) in view of Zhao et al. (CN106992273, U.S. 10916750 used for tranlation) and Kubala (U.S. 5669636).
[AltContent: textbox (Plate-shaped portion)]
    PNG
    media_image1.png
    438
    645
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Attachment pipe part)]

With respect to claim 1, Fees discloses an energy store housing (705A/715B – endplates) having a coolant distributor (coolant fluid pump) for guiding coolant or refrigerant in an interior of the energy store housing (Col 4, L 15-17), comprising: 
a cooling connection (700A/700B – endplate arrangement) of the energy store housing (705A/715B), the cooling connection (700A/700B) comprising: 
at least one connection pipe part (715A/705B – cooling tube), which is affixed to the coolant distributor (pump that attaches to cooling connectors 120) (Fig. 7A, Col. 4, L 15-17; Col 11, L 42-47),
at least one sealing pipe part (710A/710B – sealing component), which extends through a wall of the energy store housing (705A/715B) such that, between the sealing pipe part  (710A/705B) and a wall opening, a gap (730A sealing area) surrounding the sealing pipe part (710A/710B) (Fig. 7A) remains; and 
an attachment (720A – cooling tube fitting) having a plate-shaped section (labeled) from which at least one attachment pipe part (labeled) projects in a manner substantially perpendicular to a plane of the plate-shaped section (labeled) (Fig. 7A – above), 
wherein the connection pipe part (715A), the sealing pipe part (710A) and the attachment pipe part (720A) are components able to be fitted one on the other such that in a fitted-together state, form a pipeline (Fig. 7A) which connects an open opening of the attachment pipe part to a supply line of the coolant distributor (to cooling manifold via 720A, Col 11, L 56-59)) and via which the coolant distributor (pump, not shown) is able to be reached from outside of the energy store housing for coolant or refrigerant circulation (Fig. 1), and 

Fees does not disclose that (I) the plate-shaped section has a seal which extends in the plane of the plate-shaped section, (II) that one longitudinal end, pointing out of the energy store housing, of the sealing pipe part projects into the attachment pipe part, or (III) that the attachment closes off the gap.
(I and III) Zhao discloses a cooling connection (Fig. 16) and  teaches the cooling connection has an attachment (53 – pressing plate and 54 – pressing plate seal washer) which has a plate shaped section (53) that includes a seal (57  - fixing member) and the attachment part (53 and 54) closes off a gap (where the seal 57 of the plate shaped part of the attachment part is placed) formed between the sealing part (52) and the wall (13 – partition plate) opening (Fig. 16).  Zhao further teaches that this arrangement of the attachment part allows for the prevention of fluid from leaking from the cooling system (Col 11, L 31-34). 
It would have been obvious to those having ordinary skill in the art at the time that the application was filed to ensure the attachment part disclosed by Fees included a seal and closed off the gap formed between the sealing part and the opening in the side wall in order to ensure fluid does not leak form the cooling system. 
(II) Kubala discloses a cooling connection (10 – coolant union) and teaches the coling connection (10) has a sealing member (32 – floating seal assembly) that extends into the attachment part (18 – stub rotor) via cavity 64 formed on the attachment part (Fig. 2). Kubala further teaches that this arrangement is preferable in order to secure the attachment part (18) in a suitable manner (Col 6, L49 – 59).


With respect to claim 2, Fees discloses a connection pipe part (715A) and a sealing pipe part (710A) but does not disclose one longitudinal end of the connection pipe part surrounds one longitudinal end, pointing into the energy store housing, of the sealing pipe part in a ring-like manner.
However, Fees does disclose the sealing pipe part (710A) surrounding the connection pipe part (715A) in a ring like manner (Fig. 7A). Fees further teaches that this allows for the liquid tight seal between the two parts as desired in the instant application (Col 11-12, L 60-4). It would have been obvious to one having ordinary skill in the art to rearrange the parts so that the sealing pipe part was overlapped in a ring like manner by the connection pipe par, as a rearrangement of parts to reach the same results is obvious to try to one having ordinary skill (MPEP 2144.04).  

With respect to claim 4, Fees discloses  the cooling connection has two connection pipe parts, two sealing pipe parts, and the two attachment pipe parts (in the form of duplicate parts for an inlet and outlet) (Col 12, L 5-10).

With respect to claim 5, Fees discloses in a state in which the connection pipe part (715A), the sealing pipe part (710A) and the attachment pipe part (720A) are fitted one on the 

With respect to claim 10, Fees discloses an energy store for a drive of a motor vehicle (Col. 1, L 33-41), comprising: 

a plurality of energy storage modules which are electrically connected in series or parallel and which each have a plurality of storage cells which are electrically connected in series or parallel (Col 1, L 33-41); 
an energy store housing according to claim 1 (as provided in the rejection of claim 1), wherein 
the plurality of energy storage modules are housed in the energy store housing (Col 1, L 33-41), and 
coolant or refrigerant of a coolant or refrigerant circuit is able to be fed or discharged via the attachment pipe part (Col. 4, L 9-17).

With respect to claim 11, Fees discloses a motor vehicle comprising an energy store according to claim 10 (Fig. 3A). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fees et al in view of Zhao et al. and Kubala as applied to claims 1-2, 4-5, and 10-11 above in view of Schmid et al. (U.S. 20110206966).

With respect to claim 8, modified Fees discloses the attachment (720A), but does not disclose that the attachment is composed of plastic.
Schmid discloses a device for cooling a vehicle battery ([abstract]) and teaches that the attachment (rivet), which is suitable for achieving full area contact, can be made of plastic ([0015]). Schmid further teaches that plastic is desirable because it is economical and easily workable ([0015]).
It would have been obvious for one having ordinary skill of the art at the time that the application was filed to ensure that the attachment (seal) disclosed by modified Fees is made of plastic like the attachment (rivet) disclosed by Schmid to ensure adequate workability and low cost. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Fees et al in view of Zhao et al. and Kubala as applied to claims 1-2, 4-5, and 10-11 above in view of Von Borck (U.S. 20120183823).

With respect to claim 9, modified Fees discloses a connection pipe part (715A), but does not disclose that the connection pipe part is composed of aluminum. 
Von Borck discloses a battery system with a plurality of cooling circuits ([0034]) and teaches that the connection pipe parts (26 and 28) are made of aluminum (0096]). Von Borck further teaches that the use of aluminum is advantageous because aluminum has low density, which can keep the weight of the battery low ([0144]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the connection pipe part disclosed by modified Fees was . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727